Exhibit 10.3

Bankrate, Inc.

2011 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of [●] (the “Grant
Date”), is entered into by and between Bankrate, Inc., a Delaware corporation
(the “Company”), and [●], an employee of the Company (the “Grantee”).

WHEREAS, the Bankrate, Inc. 2011 Equity Compensation Plan (the “Plan”) provides
for grants of Restricted Stock; and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has decided to make a grant of Restricted Shares
(as defined below) to the Grantee in order to promote the best interests of the
Company and its stockholders on the terms and conditions set forth in this
Agreement, conditioned on the Grantee’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

1.



Restricted Stock Grant.  The Company hereby grants to the Grantee [●] restricted
shares of Stock (the “Restricted Shares”), subject to the terms and conditions
of this Agreement and the Plan (which is incorporated herein by reference with
the same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.

2.



Definitions.  All capitalized terms used herein shall have the same meaning as
in the Plan, except as otherwise expressly provided.  For purposes of this
Agreement, the term “vest” as used with respect to any Restricted Shares means
the lapsing of the restrictions described herein with respect to such Restricted
Shares.

3.



Vesting and Forfeiture. 

(a)



Service Vesting.  Except as otherwise set forth in this Agreement, the
Restricted Shares shall vest in three equal annual installments on each of the
first, second, and third anniversary of the Grant Date (each, a “Vesting Date”),
 in each case, subject to the Grantee’s continued employment with the Company
and its Affiliates through the applicable Vesting Date.

(b)



Termination of Employment.

(i)



General.  Except as otherwise provided in Sections 3(b)(ii) and 3(b)(iii) of
this Agreement, if the Grantee incurs a termination of Employment, any then
outstanding and unvested Restricted Shares shall be automatically and
immediately forfeited for no consideration.



 

--------------------------------------------------------------------------------

 

 

(ii)



Death or Disability; Termination Other Than for Cause Prior to a Covered
Transaction.  Notwithstanding Section 3(b)(i) of this Agreement, if the Grantee
incurs a termination of Employment prior to the final Vesting Date that is due
to the Grantee’s death or Disability,  or due to a termination by the Company
other than for Cause that occurs prior to a Covered Transaction, any unvested
Restricted Shares that would have vested on the next Vesting Date following the
date of such termination shall vest as of such termination, and all other
unvested Restricted Shares shall be forfeited as of such termination.

(iii)



Termination Other Than for Cause or Resignation for Good Reason Following a
Covered Transaction.  Notwithstanding Section 3(b)(i) of this Agreement, if the
Grantee incurs a termination of Employment following the closing of a Covered
Transaction due to (x) a  termination by the Company other than for Cause or
(y) a termination by the Grantee for Good Reason (as defined in
Section 3(b)(iv)), all unvested outstanding Restricted Shares shall immediately
vest.

(iv)



Definition of Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean: (A) if the Grantee is party to an employment, consulting or services
agreement with the Company that defines “good reason,” the definition of “good
reason” set forth therein, and (B) if the Grantee is not party to any such
agreement, the occurrence of any of the following events: (x) a reduction in the
Grantee’s base salary or  incentive compensation opportunity, (y) a material
diminution in the Grantee’s title, position, or duties, or (z) a relocation of
the Grantee’s principal place of employment that increases the Grantee’s one-way
commute by at least 35 miles; provided,  however, that the Grantee’s termination
shall not be considered to be for Good Reason unless the Grantee provides the
Company with written notice of the event giving rise to the claim of Good Reason
within 30 days following such event, such event is not corrected, in all
material respects, by the Company within 30 days following receipt of such
notice, and the Grantee terminates his or her Employment not more than 30 days
following the expiration of such correction period.

(c)



Forfeiture.  Notwithstanding anything to the contrary set forth herein, if the
Board determines that an act or omission by the Grantee (i) violates the
Company’s Code of Business Conduct and Ethics and (ii) results in material
financial harm to the Company, the Board shall require the forfeiture of all
unvested Restricted Shares.   The foregoing shall be limited to the extent that
it would violate applicable law or government regulation.

(d)



Conditions of Issuance.  The Grantee hereby (i) appoints the Company as the
Grantee’s attorney-in-fact to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any Restricted
Shares that are granted or forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to any



2

--------------------------------------------------------------------------------

 

 

Restricted Shares granted hereunder, one or more stock powers, endorsed in
blank, with respect to such Restricted Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer to the Company of any unvested Restricted Shares that
are forfeited hereunder.

4.



Nontransferability of the Restricted Shares.  The Restricted Shares acquired by
the Grantee pursuant to this Agreement shall not be sold, transferred, pledged,
assigned, or otherwise encumbered or disposed of, except as provided herein and
in the Plan.

5.



Issuance of Shares.  The Restricted Shares shall be evidenced by a stock
certificate or by book-entry on the books and records of the Company, as the
Company may determine, in the Grantee’s name.  If a Restricted Share is
evidenced by a stock certificate, then during the period prior to the vesting of
the Restricted Share, such certificate may be issued to the Grantee with a
legend substantially in the form set forth in Section 6 of this Agreement, or
alternatively may be held in escrow by the Company on behalf of the Grantee.  If
unvested Restricted Shares are held in book-entry form, the Grantee agrees that
the Company may give stop-transfer instructions to the depository to ensure
compliance with the provisions hereof.  Upon the vesting of a Restricted Share,
the Company shall promptly deliver to the Grantee a certificate evidencing such
Restricted Share, free of all legends, or shall promptly cause any restrictions
noted in the book entry to be removed.

6.



Legend.  Any certificates representing unvested Restricted Shares shall be held
by the Company, and any such certificate shall contain a legend substantially in
the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
BANKRATE, INC. 2011 EQUITY COMPENSATION PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND BANKRATE, INC.  COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF BANKRATE, INC.

As soon as practicable following the vesting of any such Restricted Shares, the
Company shall cause a certificate or certificates covering such Restricted
Shares, without the aforesaid legend, to be issued and delivered to the
Grantee.  If any Restricted Shares are held in book-entry form, the Company may
take such steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Restricted Shares.

7.



Dividend and Voting Rights.  Except as otherwise specifically provided in this
Agreement, following the Grant Date with respect to a Restricted Share, the
Grantee shall have all the rights of a stockholder with respect to such
Restricted Share, including, without limitation, the right to vote such
Restricted Share;  provided that the Grantee shall not have the right to receive
dividends or distributions in respect of the Restricted Shares. 



3

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, upon the Company’s payment of an ordinary cash
dividend with respect to shares of Stock, such dividends shall not be paid
immediately with respect to outstanding Restricted Shares, shall instead be
subject to the same restrictions applicable to the underlying Restricted Shares
(including forfeiture), and shall be paid no later than thirty days following
the vesting of the underlying Restricted Shares.  In the event of the Company’s
payment to stockholders of a dividend or distribution other than an ordinary
cash dividend, the treatment shall be subject to Section 7(b) of the Plan.

8.



Sale of Vested Restricted Shares.  The Grantee shall be free to sell any
Restricted Shares that have become vested and become free of all restrictions,
subject to (a) satisfaction of any applicable tax withholding requirements with
respect to the vesting or transfer of such Restricted Shares; (b) the completion
of any administrative steps (for example, but without limitation, the transfer
of certificates) that the Company may reasonably impose; and (c) applicable
requirements of federal and state securities laws.

9.



Certain Tax Matters.  The Grantee expressly acknowledges that the award or
vesting of the shares of Stock acquired hereunder, and the payment of dividends
with respect to the Restricted Shares, may give rise to “wages” subject to
withholding and agrees that the minimum withholding required by law shall be
satisfied by the Grantee surrendering to the Company a portion of the shares of
Stock that are issued or transferred to the Grantee upon the vesting of the
Restricted Shares and the shares of Stock so surrendered by the Grantee shall be
credited against any such withholding obligation at the Fair Market Value of
such shares of Stock on the date of such surrender (and the amount equal to the
Fair Market Value of such shares of Stock shall be remitted to the appropriate
tax authorities).

10.



Governing Law; Captions.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
the principles of conflicts of law thereof.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

11.



Plan.  The Restricted Shares are granted pursuant to the Plan, which is
incorporated herein by reference, and the Restricted Shares shall, except as
otherwise expressly provided herein, be governed by the terms of the Plan.  In
the event of a conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall control.  The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.  The Grantee and the Company each acknowledge that
this Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

12.



No Employment Rights.  This Agreement shall not create any right of the Grantee
to continued Employment or limit the right of the Company to terminate the
Grantee’s Employment at any time and shall not create any right of the Grantee
to Employment with the Company.



4

--------------------------------------------------------------------------------

 

 

13.



Amendment.  This Agreement may be amended only by mutual written agreement of
the parties.

14.



Assignment.  This Agreement is personal to the Grantee and, without the prior
written consent of the Company, shall not be assignable by the Grantee other
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Grantee’s legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

15.



Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

16.



No Waiver.  The Grantee’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

17.



Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  The parties hereto confirm that any facsimile
copy of another party’s executed counterpart of this Agreement (or its signature
page thereof) shall be deemed to be an executed original thereof.

[Signature Page Follows]

 

  18.



 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANKRATE, INC.

 

 

By: _____________________________________
      Name:

      Title:

 

 

 

GRANTEE

 

 

________________________________________

[●]

 



1

--------------------------------------------------------------------------------